Title: To Benjamin Franklin from Frederick Shinkle: Bill and Receipt, 13 December 1763
From: Shinkle, Frederick
To: Franklin, Benjamin


Mr. Benjamin Franklin Esqr.
To Frederick Shinkle


1762
  
  January 8
To 1 pr. Breeches for Dunlaps Negroe
£1.
7.
–


1763
  
  
    May. 13
To 1 pr. Breeches for Negroe
1.
7.
–



To Washing and altering 2 pr. Breeches
–
7.
6



To 1 [illegible] Wool
–
2.
–



To 2 pr. Gloves at 7s. 6d.
–
  15.
  –




£3.
18.
6


Dec. 13. 1763 Recd the within in full of all Accounts per me
Frederick Shinkle
 Endorsed: F. Shinkle old Acct
